 FURNCO CONSTRUCTION CORP.FurncoConstructionCorporationandEmmettRogeirs and Clarence FrazierLocal41,Laborers International Union of NorthAmericaandEmmettRogersandClarenceFrazier.Cases13-CA-8222,13-CA-8277,13-C13-2383, and 13-CB-2419January 13, 1969DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn August 26, 1968, Trial Examiner John F.Funke issued his Decision in the above-entitledproceeding, finding that the Respondents had notengaged in the unfair labor practices alleged in thecomplaintand recommending dismissal of thecomplaint in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel[filedexceptions to the Trial Examiner'sDecision togetherwitha supporting brief, andRespondent Union filed a reply brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts theTrialExaminer'sfindings,conclusions,andrecommendations.ORDERPursuant to the provisions of Section 10(c) of theNational Labor Relations Act, as amended, theNational Labor Relations Board hereby adopts asitsOrder the Recommended Order of the TrialExaminer, and orders that the complaint herein be,and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Trial Examiner- Upon a charge andan amended charge in Case 13-CA-8222 filed on January22 and April 4, 1968, respectively, by Emmett Rogers,hereinRogers,andupon a charge filed in Case13-CA-8277 on February 16, 1968, by Clarence Frazier,herein Frazier, against Furnco Construction Corporation,hereinFurnco, the General Counsel issued complaintdated April 30, 1968, alleging Furnco violated Section8(a)(1), (3), and (4) of the Act.Upon a charge and an amended charge in Case13-CB-2383 filed on January 18, 1968 and on April 1,1968, respectively, by Rogers, and upon a charge in Case13-CB-2419 filed February 19, 1968, by Frazier against93Local41,Laborers InternationalUnion of NorthAmerica, herein Local 41, the General Counsel issuedcomplaint dated April 30, 1968, alleging Local 41 violatedSection 8(b)(l)(A) and (2) of the Act. On the same daytheGeneral Counsel issued an order consolidating thecases for hearing.'Furnco and Local 41 denied the commission of anyunfair labor practices 2This proceeding with the General Counsel, Furnco andLocal 41 represented was heard by me at Chicago,Illinois, on July 1, 1968. At the close of the hearing thepartieswere given leave to file briefs and briefs werereceived from all parties on August 5.Upon the entire record' in this case and from myobservation of the witnesses while testifying, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESSOF FURNCOFurnco is a New York corporation maintaining itsoffice and principal place of business at Buffalo, NewYork. Furnco is engaged in the construction of coke ovensinthestatesof Florida, Pennsylvania, Illinois, andIndiana. The operation involved in this proceeding was theconstruction of coke ovens for Youngstown Sheet andTube Company at East Chicago, Indiana, herein knownas the Youngstown project. In the course of the pastcalendar year Furnco caused to be delivered to theYoungstown project materials valued in excess of $50,000from places outside the state of Indiana.Furnco is engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 41isa labor organization within the meaning ofthe Act.Local 269, LaborersInternationalUnion of NorthAmerica, hereinLocal 269, is a labororganization withinthe meaningof the Act.III.THE ISSUESThe issues set forth in the complaint are simple andwere succinctly stated by the General Counsel in hisopening statement. In substance the General Counselstated that:1.Local 41 violated Section 8(b)(1)(A) and (2) of theAct on October 30, 1967, by refusing to refer Rogers andFrazier to Furnco because Rogers had previously filedunfair labor practice charges against Furnco and wasconsidered a troublemaker. (Germane to this issue is thequestion whether Local 41 operated an exclusive hiring orreferral hall.)2.Furnco discriminated against Rogers and Frazier atthe jobsite during October because Rogers had previouslyfiledunfair labor practice charges against Furnco andthereby violated Section 8(a)(1), (3), and (4) of the Act.4'At the hearing both complaints and answers were amended as tomatters not substantially affecting the issues'Motions were made at the close of the hearing by Furnco andLocal 41to dismiss the complaint.These motions are disposed of in accordance withthe recommendations herein.'General Counsel'smotion to correct the record is granted'Rogers had filed unfair labor practice charges against Furnco in 1964The charges resulted from a dispute between Rogers and a Furnco174 NLRB No. 19 94DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Furnco,with the knowledge that Local 41 haddiscriminated against Rogers and Frazier by its refusal torefer them, had acquiesced in such refusal and therebyviolated Section 8(a)(1), (3), and (4) of the Act.IV. THE UNFAIR LABOR PRACTICESA. The Facts1.BackgroundFurnco commenced construction of coke furnaces forYoungstown at its East Chicago site in October 1967, andcompleted the work sometime in January 1968. Thejobsite was within the territorial jurisdiction of Local 41with respect to the employment of laborers.Eugene Trippeer, businessmanager of Local 41,testifiedthat he had the usual prejob discussion withrepresentatives of Furnco and that they agreed to abide bythe terms of a "Working Agreement" (Joint Exhibit No.1) between the area general contractors and Local 41. Inthisagreement the Employer recognized Local 41 asexclusive representative of all construction laborers.The agreement, page 2, contained the followingprovision with respect to hiring:HIRING PROCEDUREIn the employment of men, no applicant shall bediscriminatedagainstformembershipornon-membership in the Union. When the Employer hasrequested the Union to furnish men for such a job, suchmen shall be referred by the Union on anon-discriminatory basis from an unemployment listmaintained by the UnionThe Employer may call the Union for an individualby name, provided that he is on the Unemployment listand is not employed by another EmployerAll applicants for employment may be required tofurnish the employer satisfactory evidence of theirqualificationsand skill from any source that isrecognized as a proper source, not limited to the Union,and copies of such evidence shall be kept by theemployer and the local union. The employer shall havethe right to reject any applicant for employment who isunable to thus establish his qualifications and skillnecessary to perform the work required by theemployer or for any other reason.The employer shall have the right to determine thecompetency and qualifications of his employees and theright to discharge accordingly.The employer and the Local Union shall both post insuch places as notices are customarily posted a copy ofthisArticleAn appellate procedure shall be established whichwill have representation of the Union, the Employerand an impartial chairman, appointed jointly by theEmployer and the Union, for the purpose of hearinggrievances of applicants for employment and renderingdecisions which shall be final and binding.During the period critical herein Al Urbanski wasconstruction superintendent for Furnco, Joseph Catanio,known as Mustache Joe, was general foreman andThomas Green was night general foreman. EdwardBallock was shop steward on the jobsite for Local 41 andrepresentative It was stipulated by the parties that a complaint was issuedand a settlement agreement executedTrippeer was in charge of its hiring hall.A great quantity of testimony was taken with respect tothe hiring practice at the Youngstown project, most of itof little relevance to the issues of the case. Trippeer forLocal 41 and Catanio and Green for Furnco were insubstantial agreement as to the practice, although thetestimony is not free from confusion.Trippeer testified., that if unionmembers were hireddirectlyfrom the union hall they would be givenintroduction slips which would be picked up by Ballockwhen they reached the jobsite. As to those who were hiredat the jobsite, they usually were sent to the hall the nextday to receive their introductionslips.'Itisnowherealleged that the hiring clause wasillegalor that the hiringpracticewas discriminatory, except as to Rogers andFrazier.2.The refusal to hire Rogers and FrazierBoth Rogers and Frazier were members of Local 269,not of Local 41.Rogers testified that he first worked for Furnco in 1964at a Wisconsin Steel project in Chicago It was at thisjobsite that the dispute above referred to occurred. Thedispute appears to have been over 4 hours' pay and asteward named Brown of Local 269 gave Rogers somemoney (whether it was the disputed pay is not disclosed)and Rogers was laid off.'Rogers testified that he again worked for Furnco at aproject at Sparrow's Point,Maryland, in 1965, for aperiod of 3 weeks At the time he was laid off he was toldby Al Urbanski, superintendent for Furnco on that jobthat if he (Urbanski) had known he was "the characterthat had filed the charges against the company I neverwould have got the job "In 1966 Rogers again worked on a Furnco job inChicago and was laid off after 3 days because the job ranout.On or about October 3, 1967, Rogers applied for workwith Furnco at its Youngstown project. He went out on abus from Local 41 with other craftsmen and saw AlUrbanski who told him they were not hiring then, butwould be in another week ' From that date until October30 Rogers reported to the Local 41 hall everyday butreceived no referral to any job.On October 30, the date of the alleged discrimination,Rogers went to the jobsite at about 6:15 in the morning.He saw Mustache Joe (Catanio) and with him wereClarence Frazier, John Flowers and John Young.' Cataniotold them Furnco would be hiring 15 men that day soRogers, Frazier and Flowers left for the union hall.Catanio told Young to go to work. When they reached thehall there was a line of about five or six men in front ofthebusinessagent'sofficeand they joined the line,Rogers, Frazier and Flowers in that order. In a fewminutes Ballock came out and called out the names ofthose who preceded Rogers in line. These men went into'The purpose of the introduction slip was to have a record of the menemployed since the contract required payments of 10 cents per hour toLocal 41'sWelfare fund and 15 cents an hour to its pension fund for eachhour worked by employees covered by the agreement. Payments. weremade by the Employer`Rogers denied to Brown that he had been "raising hell about four hourspay —'At about thistime Rogers alsosaw Charlie Larkin and Thomas Green,night supervisor and night general foreman,respectively,and was told theywere not hiring. There is no testimony by Rogers that on either of thesevisits he saw other laborers hired'Rogers did not go out to the jobsite with Frazier, Flowers and Young FURNCO CONSTRUCTION CORP.theofficewithBallock and then left for the jobsite.Rogers did not observe any other assignments made thatday,nor did, he observe any assignments during thebalance of the week. In November he started working forA. P Green. He was hired at the jobsite and received hisintroduction slip from Local 41.Clarence Frazier testified that he was a member ofLocal I in Chicago and that he had worked for Furnco atYoungstown from October 1966, until April 1967. Ballockwas the union steward and Green the general foreman onthe job. He was hired at the jobsite by Green but when heasked Ballock for his introduction slip he was told "f- - -you guys from Chicago." Later through the interventionof Richard Brown, another laborer, he was given his slipand went to work.On October 30, 1967 he, together with John Flowers,applied for work at the Youngstown project. EmmettRogers and John Young were with them and all sawCatanio.Catanio told them Ballock would hire 15 menthat morning and to get to the union hall. Frazier testifiedthat there were about 25 men in the hall and that Rogers,he and Flowers got behind a line of four or five menwhich had formed. Ballock arrived shortly and called outabout 15 names, including all in line in front of Rogersand some who were elsewhere in the hall.' These who werecalledwent into the office and Frazier assumed theyreceived introduction slips and went to the Youngstownproject. Frazier was also at the hall the next day and sawBallock take two men into his office where he likewiseassumed they received slips and went to the jobsite. Onthe following day Frazier stated that Trippeer gaveintroduction slips to two men and sent them to the jobsite.There were approximately 20 to 25 men in the hall oneach of these days.While Frazier reported on thefollowing 2 days he did not notice that anyone was sentout.On November 11 Frazier obtained work with A. P.Green, where he was hired at the jobsite, receiving hisintroduction slip from Local 41 thereafter.Curtis Bush, another general laborer and a member ofLocal 269, testified that after October 9 he applied forwork at the Youngstown project everyday. He was presentat a conversation between a laborer named McKee whotoldBallock to hire him (Bush), promised Ballock thatBush would not make any trouble and that he had nevermade any trouble for the Negro members. A few dayslater Bush was hired at the jobsite by Catanio and went toLocal 41 the next day where he received his introductionslip.In November Bush had a conversation with Ballock inwhich Ballock told him he was thinking of "running ajob" after the Youngstown job and wanted to know ifBush knew any good men." Ballock exempted Rogersfrom consideration on the ground that Rogers was "atroublemaker" and had filed charges against Furnco in thepast."Catanio testified that he knew Rogers and also knewthat he had filed unfair labor practice charges againstbut he was apparently withthem whenthey talked to Catania'Thisdoes not agree withthe testimony of Rogers who statedonly thosein line in front of him were called.'"WhatBallock meant by runninga job or in what capacity he expectedto be employedwas not explained."On cross-examination Bush admittedthat he hadlitigation pendingagainst Trippeerand other trusteesof Local41's pension fund and alsohad filed charges with theBoard againstLocal 269 Thetestimony wasreceivedto show possible bias and prejudiceon the partof the witnessagainst Local 41.95Furnco some 4 or 5 years ago. He stated that one day inOctober (the date he could not fix) he discovered that hewould need 15 men, that he contacted Ballock andordered them for the next morning. On the next morning,which would be October 30, according to Rogers andFrazier, he saw Rogers and Frazier at the jobsite and toldthem he had called the steward the night before and askedfor 15 men and that they would be coming from the hall.He advised Rogers and Frazier to go to the hall and see"if he has his 15 men." Catanio testified that he receivedhis 15 and put them to work. Rogers and Frazier were notamong them. One laborer, John Young, was notifiedthrough another laborer named Streeter to report on the30th because Catanio knew him."2The 33 pages of examination of Trippeer add nothingto the summary of his testimony contained in the lastparagraph . of that part of this report entitled"Background."B. Conclusions1.Discriminationby Local 41Itmight first be noted that any proceeding based uponan allegation that an individual has been discriminatedagainst by either an employer or a labor organizationbecause he had previously filed unfair labor practicecharges under the Act must be given the closest scrutiny.The right of any employee to resort to the statute forredress against discrimination is to be safeguarded at allcosts against subsequent reprisal. This does not, however,relieve the General Counsel of his burden of proof.The issue most easily disposed of in this case is theGeneral Counsel's allegation, paragraph VII (a) of thecomplaint, that "Respondent Union and RespondentEmployer maintained and otherwise gave effect to anarrangement, understanding or practice which requiredreferral, clearance or approval by Respondent Union as acondition of employment with Respondent Employer at itsYoungstown project." No issue could have been moreexhaustively litigated than this.ThecredibletestimonyofCatanioandGreenestablished that they could and did hire at the gate andalso hired through the union hall. (Catanio testified thathe had hired approximately 12 to 15 men at the gate andGreen testified that he hired all his men at the gate.)Additionally there is direct evidence that Catanio hiredYoung through a telephone call made by anotheremployee and put him to work on the morning of October30 without referral to or clearance by the union hall."Both Rogers and Frazier, the charging parties, testifiedthat they were hired at the A. P. Green job withoutreferral by the hall. It is a reasonable inference that hadthere existed an exclusive hiring practice with Furnco thesame practice would include other contractors within thejurisdiction of Local 4l.11I 'Catanio was cross-examined as to Joint Exhibit No 3, which purportedto be a list, with dates, of the employees hired and laid off by Furnco atYoungstown This list shows only 13 employees,including John Young,were hired on October 30. It does show 2 employees rehired onOctober 28and 3 hired on October 31. Nevertheless Catanio insisted he received 15men on October 30"This gate hiring of Young is used by the General Counsel to showdiscrimination against Rogers and Frazier This overlooks the fact thatCatanio hired Young because he knew him from past experience andwanted him on the job."General Counsel also relies on Frazier's testimony that Green told him,before hiring him in 1966,to get an O.K from Ballock This does not 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile the General Counsel continually referred to thenecessity of clearance or referral by Local 41 it is clearthat he referred to the introduction slips (a term theGeneral Counsel refused to use) given employees sent tothe jobsite for hiring or to employees who had been hiredat the jobsite in order to have an accurate record of thepayments required to be made by the employer to theUnion'sHealth andWelfare and its Pension funds.t5(These payments were based upon the number of hoursworked by its members.) This is a far cry fromestablishing an exclusive hiring practiceThe General Counsel admitted in his brief that anexclusive hiring hall agreement, practice or arrangement isessential to a finding of discrimination under Section8(b)(1)(A) and (2) of the Act on the part of Local 41. Theevidence I have credited, and which is not contradicted,does not support the finding of such an agreement,practice or arrangement.It is therefore my recommendation that the complaintagainst Local 41 be dismissed."2.Discriminationby FurncoA more difficult question is presented with respect tothe charges filed by Rogers and Frazier against Furnco,although as to Frazier I find no evidence of discriminationexcept the fact that he was not hired. The GeneralCounsel's theory of discrimination rests on the fact thatFrazier was at the jobsite on October 30 with Rogers.Frazier's own testimony is that he was hired at thejobsite at Youngstown by Green in October 1966 andworkeduntilApril 1967. Then, on October 30, 1967, hewas at the jobsite seeking employment together withRogers, Flowers, and Young. Young had been notified byCatanio, through Streeter, on the previous day that hewould be hired and was put to work immediately. Rogers,Frazier, and Flowers were advised by Catanio to get tothe union hall where Ballock would be referring 15 menAt the hall they joined a line which had formed in front ofthe business agent's office and Ballock came out andcalled off the names of the employees who were in frontof them in line. He calledno names ofmembers who werepast themin line.There is contradiction in the testimonybetween Rogers and Frazier as to whether he called otheremployees who were notin line.(Rogers said he did notknow, Frazier said he beckoned to othermen sittingaround the hall.) All according to Frazier went into theoffice,were given their slips and left. From this I amasked to infer that Frazier was refused referral at the hallestablish that a similar procedure was followed in 1967 nor does itestablish anything more than that an introductory slip was required Greendenied telling Frazier he had to get an O.K. from Ballock and, as betweenthe two, I credit Green. Similarly I attach little import to Bush's testimonythat he was hired at Youngstown after another employee interceded withBallock to put him to work Nothing is more clearly established than thatBallock did the referringfor Local 41but this does not establish thatCatanio didnot also hire for Furnco.From Catanio's testimony I find thatCatanio hired those employees whom he knew and wanted withoutreference from Local 41 and, as to those whom he did not know, he sent tothe hall Intercession by an employee with either a union agent or acompany hiring agent to hire a fellow-member is certainly not uncommonand proves nothing It is to be assumed that a union member wouldintercede with the union shop steward with whom he was acquainted ratherthan with the employer's hiring agent who would normally be a stranger tohim."These slips were not presented to the hiring agent for Furnco, ForemanCatanio, but to Ballock,the Union's shop steward,for returnto Local 41"Local 357.I B T (Los Angeles-Seattle Motor Express)vN L R.B365 U.S. 667.simply and only because he was at the jobsite thatmorning at the same time as Rogers." The GeneralCounsel does not allege that Flowers, who also appearedat the jobsite on October 30 with Frazier and Rogers wasthe subject of discrimination although he, too, was notaccepted for employment and, like Frazier and Rogers,was sent to the union hall by Catanio. I find aninsufficiency of proof to support the General Counsel'sallegation that Frazier was denied employment because heappeared at the jobsite with Rogers.As to Rogers, a more difficult determination must bemade. Evaluating the factors which lead to an inference ofdiscrimination against Rogers, we have these:(1)He did file unfair labor practice charges,subsequently settled, against Furnco.(2)He was later advised, after employment by Furnco,by Urbanski, that if he had known it was Rogers who hadfiledthechargeshewouldnothavebeengivenemployment at Sparrow's Point-(3)He was refused employment by Urbanski at theYoungstown project on either October 3 or 4 on theground that work was not available. Furnco's records(Joint Exhibit No. 3) show that one man was hired onOctober 3 and that six men were hired on October 4.18(4)Rogers was refused employment when he appliedfor work at the jobsite on October 4 and 8 by CharlieLarkin and Thomas Green on the ground that work wasnot available. In addition to the employment of six menon October 4 Furnco's records indicate that three menwere employed on October 7. The records do not indicatewhether these men were hired for the day shift operatedby Catanio or the night shift operated by Green. TheGeneral Counsel does not allege this refusal as a violation,presumably because of Green's testimony that on thesame day he refused employment to Rogers he refusedemployment to his son and brother.(5)Rogers was refused employment at the jobsite onOctober 30 but was told by Catanio to go to the unionhall since he had requested 15 men. Rogers was notamong those referred by Local 41. (There is dispute as towhether 15 or 13 men were actually referred sinceFurnco's own records show only 13 men were hired onOctober 30. Since Young would be among the 1',3 it wouldappear that only 12 were sent from the hall. Catanio, aspreviously stated, insisted he received 15 men.)""The General Counselrests a part of this inference,seemingly, on thetestimony of Frazier that he saw Catanio talking to Ballock at the jobsiteas he, Flowers and Rogersleft for thehall at Catanio's suggestion. TheGeneral Counsel suggeststhat the subjectof conversation,concerningwhich thereis no testimony, was Rogers and FrazierTo ask a TrialExaminer thesubject ofa conversation concerning which there is notestimony and to inferitadversely to theRespondents in making anextravagant demand upon his gift for extrasensory perceptionThe realmsof possibilityconcerning the topic of such a conversation are limitless andcould include, however unlikely, such subjects as the latest techniques inthe cultivation of fenugreek or the impact of the EcumenicalCongressupon the liturgy ofthe Church.A findingof a TrialExaminer should bebased on something more than "wild surmise.""Rogers quotedUrbanskias statingthat theywere not doing any hiring"this minute at this timeWe expect to be hiring within a week" Urbanskiwas not called as a witness."Ballock, certainly a key witness in this case, was not calledby eitherpartyTheGeneral Counsel suggest he was availabletoLocal 41 butBallock was not a memberof Local 41The itinerant nature ofthe craft isshown by the various geographical assignments given members TheGeneral Counsel does have subpena powers and has,inmy experience,subpenaed witnesses from as far as Puerto Rico I draw no inference fromthe failure of eitherparty to callBallock.It is regrettable,however, sincehis testimony was essential to explanation of other testimony in the case FURNCO CONSTRUCTION CORP.(6)There is also the testimony of Bush that in aconversationwithBallock at the jobsite in November1967, Ballock told him he hoped to be running future jobsbut would not hire Rogers because he was a troublemakerand had filed charges against Furnco in the past. SinceBallock was an agent for Local 41 and not for Furnco Ido not find this testimony binding upon Furnco.In reaching determination we are confined to tworefusals, the one by Urbanski on or about October 4 andthe one by Catanio on October 30. Neither refusal wasunqualified since Urbanski told Rogers that "they" werenot hiring at that minute but would be within the weekand Catanio advised Rogers to go to the hall where 15men would be hired.As to Urbanski's refusal the records of Furnco establishthat men were being hired during the week of October 4.What the records do not disclose is when these hiringswere made - that is were they made the night previous tothe hiring by requesting men from Local 41 for thesucceeding day or were they made on the day of hiring. Itcould therefore well be true that Rogers might have beentoldbyUrbanski, and incidentallyUrbanski was notdoing the hiring at the Youngstown project, on October 4thatFurnco was not hiring at that minute since theemployees hired on that day may have already beenrequested through the hall on the preceding day. (This iswhat happened on October 30 when Catanio advisedBallock on October 29 that he would need 15 men on thefollowing day.) I cannot, simply on the fact that Rogerswas not hired by Urbanski on October 4 find that thereason for his rejection was the fact that he had filedunfair labor charges in 1964. The record does reveal thatthere was a reserve of unemployed laborers at all times atthe hall and that many of these were not referred to thejobsite for employment. I shall not infer that this oneman, Rogers, was discriminated against in view of thegeneral labor situation among the members of Local 41on the lone ground that he had filed charges against97Furnco and was, not offered employment when heappeared at the jobsite:The same conclusion is reached with respect to hisrefusal of employment by Catanio on October 3,0. Therecord indicates that Catanio hired at the jobsite onlythose employees whom he knew and specifically wanted.All others were referred to the hall.2° On October 30Rogers, Frazier and Flowers were referred to the hall.Young was put to work because he had been notified theprevious day that work was available for him. No otherapplicants apparently appeared at the jobsite on thatmorning.Again, the simple, fact that they were notreferred to Furnco by Local 41 does not sustain theGeneral Counsel's burden of proof against Furnco.While I agree that the issue is close and that a contraryconclusion could perhaps as easily be reached I do notfind that Furnco, by refusing employment to Rogers,violated Section 8(a)(1), (3), and (4) of the Act.Upon the basis of the foregoing findings andconclusions and upon the entire record in this case, Imake the following:CONCLUSIONS OF LAW1.Respondent Furnco did not violate Section 8(a)(1),(3) and (4) of the Act.2.RespondentLocal41didnot violate Section8(b)(1)(A) and (2) of the Act.RECOMMENDED ORDERIt is recommended that the complaint be dismissed inits entirety.'°Catanio testified that he generally hired through the hall because hewanted good relations with the Union and he could run a smoother jobthatway This is certainly a plausible and nondiscriminatory reason,particularly for a construction company moving from area to area